The court is fully conscious of our Rule 30, paragraph (d), and has no intention to depart from it in this case. We are dealing here with a question of state-wide importance. In one of our State courts of original jurisdiction, the Act here in question has been held invalid. It is highly important to the whole state that the question here involved be settled as promptly as possible. Furthermore, the rule referred to permits this Court to entertain original petitions for mandamus against state officers or functionaries, "or some other agency, authorized to represent the public generally." When it comes to issuing marriage licenses, a county judge of any county in the State represents the public generally. He is not confined to the issuance of such licenses to citizens or *Page 67 
residents of his own particular county. So I do not think our acceptance of jurisdiction here violates the letter or spirit of the law,
CHAPMAN, C. J., TERRELL and BUFORD, JJ., concur.